Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole

Claim 17
“generating a training dataset including sets of two-dimensional (2D) images of three- dimensional! (3D) volumes of anatomical structures using at least in part artificially generated 3D objects including a model of an anatomical structure and fiducial markers of one or more types of registration grids located at predefined locations in the anatomical structure;
processing the sets of two-dimensional images using a convolutional neural network to produce a first output data that identifies inferred locations of the fiducial markers in the three- dimensional volumes of the anatomical structures;
adjusting one or more parameters of the convolutional neural network based on differences between the inferred locations of the fiducial markers and the predefined locations of the fiducial markers such that the convolutional neural network is trained to identify a set of fiducial markers in images of three-dimensional volumes of patient anatomical data;

receiving another set of two-dimensional (2D) images of a three-dimensional (3D) volume of an anatomical structure of a patient, the other set of 2D images including image data of a set of fiducial markers of a registration grid attached to the patient near the anatomical structure of the patient;
processing the other set of 2D images using the convolutional neural network trained using the training dataset to detect the set of fiducial markers to produce a second output data that identifies portions of the other set of 2D images that correspond to the set of fiducial markers;
determining a 3D location and a 3D orientation of the registration grid using at least in part the second output data and reference information of the registration grid”

Claim 28
“generating a training dataset including sets of two-dimensional (2D) images of three- dimensional! (3D) volumes of anatomical structures using at least in part artificially generated 3D objects including a model of an anatomical structure and fiducial markers of one or more types of registration grids located at predefined locations in the anatomical structure;
processing the sets of 2D images using a convolutional neural network to produce output data that identifies inferred locations of the fiducial markers in the three- dimensional volumes of the anatomical structures; 
and
adjusting one or more parameters of the convolutional neural network based on differences between the inferred locations of the fiducial markers and the predefined locations of the fiducial markers such that the convolutional neural network is trained to identify a set of fiducial markers in 2D images of 3D volumes of patient anatomical data”

Claim 31,
“generate a training dataset including sets of two-dimensional (2D) images of three-dimensional (3D) volumes of anatomical structures using at least in part artificially generated 3D objects including a model of an anatomical structure and fiducial markers of one or more types of registration grids located at predefined locations in the anatomical structure;
process the sets of two-dimensional images using a convolutional neural network to produce a first output data that identifies inferred locations of the fiducial markers in the three -dimensional volumes of the anatomical structures;
adjust one or more parameters of the convolutional neural network based on differences between the inferred locations of the fiducial markers and the predefined locations of the fiducial markers such that the convolutional neural network is trained to identify a set of fiducial markers in images of three-dimensional volumes of patient anatomical data;
receive another set of two-dimensional (2D) images of a three-dimensional (3D) volume of an anatomical structure of a patient, the other set of 2D images including image data of a set of fiducial markers of a registration grid attached to the patient near the anatomical structure of the patient; process the other set of 2D images using the convolutional neural network trained using the training dataset to detect the set of fiducial markers to produce a second output data that identifies portions of the other set of 2D images that correspond to the set of fiducial markers; and determine a 3D location and a 3D orientation of the registration grid using at least in part the second output data and reference information of the registration grid”

Claim 37
“generate a training dataset including sets of two-dimensional (2D) images of three-dimensional (3D) volumes of anatomical structures using at least in part artificially generated 3D objects including a model of an anatomical structure and fiducial markers of one or more types of registration grids located at predefined locations in the anatomical structure;
process the sets of 2D images using a convolutional neural network to produce output data that identifies inferred locations of the fiducial markers in the three- dimensional volumes of the anatomical structures;
adjust one or more parameters of the convolutional neural network based on differences between the inferred locations of the fiducial markers and the predefined locations of the fiducial markers such that the convolutional neural network is trained to identify a set of fiducial markers in 2D images of 3D volumes of patient anatomical data”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793